DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 18 and 19 are allowed. The instant specification is enabled for increasing lysosomal mediated microautophagy of a lipid or protein in a hepatic cell with the amino acid sequence of Arl8bT34N (SEQ ID NO: 12). The instant specification is enabled for treatment of the diseases of claim 19 with the amino acid sequence of Arl8bT34N (SEQ ID NO: 12). The closest prior art is Bagshaw et al. (previously presented). Bagshaw et al. teach HeLa and Vero cells transfected with Arl8bT34N. However, Bagshaw et al. does not teach or suggest Arl8bT34N in hepatic cells or for treatment of hypertriglyceridemia, hepatosteatosis, NAFLD, HCV infection, hyperglycemia, hepatic insulin insensitivity or obesity with the peptide. For the reasons presented above, the claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 18 and 19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654